Name: Decision of the European Parliament and of the Council of 17Ã December 2009 on the mobilisation of the Flexibility Instrument in accordance with point 27 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
 Type: Decision
 Subject Matter: free movement of capital;  energy policy;  EU finance;  EU institutions and European civil service;  economic policy;  budget;  Europe;  electrical and nuclear industries
 Date Published: 2009-12-24

 24.12.2009 EN Official Journal of the European Union L 347/29 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 December 2009 on the mobilisation of the Flexibility Instrument in accordance with point 27 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2009/1007/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular the fifth paragraph of point 27 thereof, Having regard to the proposal from the Commission, Whereas, after examining all the possibilities for reallocating appropriations under subheading 1a at the conciliation meeting on 18 November 2009, the two arms of the budgetary authority agreed to mobilise the Flexibility Instrument to complement the financing in the 2010 budget, beyond the ceiling of subheading 1a, of:  EUR 120 million towards the financing of projects in the field of energy in the context of the European Economic Recovery Plan,  EUR 75 million for the decommissioning of the Kozloduy nuclear power plant, HAVE DECIDED AS FOLLOWS: Article 1 For the general budget of the European Union for the financial year 2010, the Flexibility Instrument shall be used to provide the sum of EUR 195 million in commitment appropriations under subheading 1a. That amount shall be used to complement the financing of:  EUR 120 million towards the financing of projects in the field of energy in the context of the European Economic Recovery Plan,  EUR 75 million for the decommissioning of the Kozloduy nuclear power plant. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 17 December 2009. For the European Parliament The President J. BUZEK For the Council The President H. LINDBLAD (1) OJ C 139, 14.6.2006, p. 1.